Citation Nr: 1012698	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service from 
April 1946 to February 1948 and from August 1950 to 
September 1969.  The Veteran died in February 2006.  The 
appellant is the surviving spouse of the Veteran, and is 
seeking entitlement to service connection for the cause of 
the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for cause of death.  The RO in Nashville, Tennessee, 
currently retains jurisdiction of the appellant's claim.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2009.  A transcript 
of the hearing is of record.  

In January 2010 the Board requested an advisory medical 
opinion regarding the appellant's claim.  

In March 2010, the appellant's representative waived the 60 
day waiting period following the Board's receipt of two 
Veteran's Health Administration (VHA) advisory medical 
opinions in January and February 2010; thus the Board may 
proceed with the appellant's claim.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).
FINDINGS OF FACT

1.  The Veteran died in February 2006; the certificate of 
death lists the immediate cause of the Veteran's death as 
cardiac sarcoma and no underlying cause of death was noted.  

2.  The Veteran was service connected for bilateral 
defective hearing, rated as 30 percent disabling, and right 
inguinal hernioplasty and benign prostatic hypertrophy, both 
rated as non-compensable, at the time of his death.  

3.  Resolving all doubt, the competent evidence shows that 
an exposure in service caused the Veteran's death.


CONCLUSION OF LAW

A disability or disease of service origin caused the 
Veteran's death, and the criteria for DIC benefits have been 
met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appellant's service connection claim for the cause of 
the Veteran's death has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the appellant could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's fatal 
cancer of the heart resulted from his exposure to radiation 
during service.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined 
to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209 (1997).  There are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed Veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  The Veteran's fatal cancer 
is not among those listed in 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An August 1969 letter from the Defense Nuclear Agency and 
the numerous other documents of record confirm that the 
Veteran participated in operation Buster-Jangle, an 
atmospheric nuclear weapons test conducted in 1951, which is 
an operation listed in 38 C.F.R. § 3.309(d)(3).  Thus, the 
Veteran was exposed to radiation in service.  

When it has been determined that a Veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the VA Under Secretary for Benefits for further 
consideration.  The Under Secretary for Benefits is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO in writing, setting forth 
the rationale for this conclusion.  38 C.F.R. § 3.311.  

The above regulatory procedures have been followed by the RO 
in this case.  

The Veteran died in February 2006.  The certificate of death 
lists the immediate cause of the Veteran's death as cardiac 
sarcoma.  No other underlying cause of death was noted.  At 
the time of the Veteran's death, service connection was 
established for bilateral defective hearing, rated as 30 
percent disabling, and right inguinal hernioplasty and 
benign prostatic hypertrophy, both rated as non-compensable.  

A March 2006 private medical opinion notes that the Veteran 
was exposed to radiation during atomic testing, and that it 
would be difficult to exclude radiation as a co-factor in 
the development of his cardiac malignancy.  Certainly 
radiation is a known carcinogen.  

A March 2006 private medical opinion notes that the Veteran 
recently succumbed to a very aggressive and advanced cardiac 
sarcoma.  The physician noted that although he could not be 
able to prove that there is a causal relationship in this 
situation, there is certainly a distinct possibility that 
undue radiation may have encouraged the development of this 
illness.  The Veteran was a very healthy gentlemen who would 
not appear to be someone predisposed to unusual tumors, and 
there was nothing to suggest he was immunosuppressed 
otherwise.  

A November 2006 private medical opinion notes that the 
Veteran enjoyed excellent health until he was diagnosed with 
cancer of the heart.  The Veteran was exposed to 
radioactivity in the military.  Cancer of the heart is an 
extremely rare condition and certainly exposure to 
radioactivity may have caused the development of the heart 
cancer.  

A July 2007 VA Under Secretary for Health medical opinion 
notes that the Defense Threat Reduction Agency (DTRA) 
confirmed that the Veteran was an atmospheric nuclear 
weapons test participant.  The examiner noted the total 
gamma dose of radiation to which the Veteran was exposed, 
which was taken from a May 2007 DTRA radiation dose 
assessment report.  The examiner also noted that National 
Institute for Occupational Safety and Health (NIOSH) 
software was used to estimate the likelihood that exposure 
to ionizing radiation was responsible for the cardiac 
sarcoma.  The computer software calculated 99th percentile 
values for the probability of causation of .22 percent and 
.09 percent.  In light of the above, in our opinion it is 
unlikely that the Veteran's cardiac sarcoma can be 
attributed to exposure to ionizing radiation in service.  
In a January 2010 VHA medical advisory opinion, the 
physician, who is chief of the cardiology section, notes 
that I do not have the expertise necessary to discuss the 
effect of the radiation dose likely received by this Veteran 
and will defer any comment on this particular topic.  The 
physician referred to a number of medical journal articles 
as reference, which are included in the Veteran's claim 
file.   

A February 2010 VHA medical advisory opinion notes that the 
physician, who is a staff oncology physician, reviewed the 
Veteran's claim file, radiation exposure, and clinical 
course.  The record confirms that the Veteran participated 
in operation Buster-Jangle in 1951.  Primary cardiac 
neoplasms are rare tumors with a prevalence of .001-.28 
percent.  Being such a rare tumor little is known about 
their specific epidemiology, however it is well known that 
sarcomas are sometimes associated with radiation exposure.  
Given that the Veteran is known to have inhaled radioactive 
particles at an atmospheric nuclear test and that these 
particles are likely to have lodged in his body adjacent to 
his heart, it is certainly more likely than not that his 
sarcoma and death was related to his military exposure.  In 
summary, it is at least as likely as not that the Veteran's 
exposure to radiation during military service caused his 
death.  The examiner noted reference to numerous medical 
abstracts, which are included in the Veteran's claim file.  

The July 2007 VA Under Secretary for Health medical opinion 
and February 2010 VHA advisory medical opinion are both 
competent medical opinions, which directly address whether 
the Veteran's death was caused by exposure to radiation 
during service.  There is no reason to assign more probative 
weight to either one.  Therefore, at the very least, given 
the numerous private medical opinions suggesting that there 
could well be a relationship between the Veteran's death and 
his exposure to radiation during service, the evidence is, 
at worst, in equipoise and any doubt is resolved in the 
appellant's favor.  Accordingly, service connection for the 
cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


